Citation Nr: 0430859	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-11 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a 50 percent rating for PTSD and 
denied entitlement to a total disability rating based on 
individual unemployability.  

In March 2004, the Board remanded the case to the RO for 
further development.  Regrettably, another remand is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that the case is not yet ready for appellate 
disposition.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Pursuant to the 
VCAA, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A).  This duty 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

Here, the evidence reflects that the veteran participated in 
an in-patient PTSD program from January 2000 to March 2000 
after his release from prison.  He was subsequently afforded 
a VA psychiatric examination in March 2000, to ascertain the 
severity of his service-connected PTSD.  The veteran reported 
that his nightmares about Vietnam had decreased and occurred 
perhaps two times per month.  Additionally, he related that 
since taking the psychosocial group therapy, he has learned 
to be more social, to connect with people, and to be 
emotionally involved with others.  He had fun playing cards 
and he had a few friends.  The psychiatrist diagnosed the 
veteran with PTSD, substance induced mood disorder, and a 
depressed mood.  His Global Assessment of Functioning (GAF) 
was reported to be 50-65.  

VA outpatient treatment reports dated from July 2000 to 
September 2000 reflect that the veteran participated in group 
therapy and showed considerable progress.  He was supportive 
of other group members, his mood stabilized, and he 
maintained relationships with his family members.  

Upon subsequent VA examination in March 2001, the 
psychiatrist noted that the veteran would be able to work in 
a job that had little or no association with co-workers due 
to his difficulty getting along with others.  No GAF was 
reported.  However, in letters dated in April 2000 and 
January 2002, a VA physician reported that the veteran was 
employed part-time through the Compensated Work Therapy 
program (CWT) at the Hines VA Medical Center.  He was able to 
work in a protected work environment, but would be considered 
unemployable outside this environment.  He also reported that 
the veteran was isolative and withdrawn and that he did not 
have any social contact outside the VA hospital.  

In light of the contrast in the reports of record with regard 
to the veteran's ability to function in a work-place setting 
and to maintain relationships, the Board finds that the 
record does not contain sufficient medical evidence to make a 
decision on the claim.  Furthermore, aside from the letter 
dated in January 2002, the treatment reports are more than 
three years old.  More recent records that encompass the 
veteran's transition after his release from prison and his 
progress to date would be helpful.  Consequently, the Board 
finds that further development is warranted before a final 
decision is issued.  

Additionally, the veteran has reported that he has filed for 
Social Security Disability Income through the Social Security 
Administration (SSA).  In Masors v. Derwinski, 2 Vet. App. 
181, 187-188 (1992), the Court held that VA's statutory duty 
to assist the veteran includes an obligation to obtain the 
records upon which Social Security Administration disability 
benefits have been awarded to the veteran.  See also 
38 U.S.C.A. §§ 5106, 5107(a).  Hence, an effort to obtain 
these records should be made before the appeal is decided.  

Finally, the record does not reflect that the VCAA notice 
letter issued to the veteran dated May 28, 2004, nor the RO 
letter dated July 30, 2004, were sent to the veteran's most 
recent address of record.  

Accordingly, the case is REMANDED for the following:

1.  Reissue the VCAA notice letter dated 
May 28, 2004 to the veteran's most recent 
address of record, and if the veteran's 
claims folder is returned to the Board, 
ensure the veteran is notified of the 
transfer of his records to the Board by 
RO letter issued to his most recent 
address of record. 

2.  Contact the veteran and request the 
names and addresses of all medical care 
providers who have treated the veteran 
for PTSD since January 2002.  After 
securing the necessary release(s), the RO 
should obtain these records.  

3.  Contact the Social Security 
Administration and request copies of all 
records developed in association with the 
veteran's claim for Social Security 
disability benefits.  

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.  

5.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  After a thorough 
examination and a review of the claims 
file, the examiner should comment on the 
level of social and industrial impairment 
the veteran exhibits due solely to the 
PTSD.  The examiner should also assign a 
numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, and comment as to whether 
the veteran's PTSD renders him unable to 
obtain and retain substantial employment.  

6.  Upon completion of the above, the 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


